IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43824

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 368
                                                )
       Plaintiff-Respondent,                    )   Filed: February 16, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHANE MICHAEL MENDENHALL,                       )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and sentence, order relinquishing jurisdiction, and denial
       of Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Shane Michael Mendenhall was found guilty of burglary, Idaho Code § 18-1401, and
possession of a controlled substance, I.C. § 37-2732(c), and he pleaded guilty to the persistent
violator enhancement. The district court imposed a unified fifteen-year sentence, with five years
determinate, for the burglary charge with the persistent violator enhancement; 1 unified one year

1
        At sentencing, the district court orally pronounced a separate sentence for the persistent
violator enhancement. This was error. The persistent violator enhancement in Idaho Code
Section 19-2514 does not create a new crime, but the section permits the court to impose a
greater sentence for the conviction at issue (but not the prior convictions) and is thus a
sentencing enhancement. Lopez v. State, 108 Idaho 394, 395, 700 P.2d 16, 17 (1985).
Sentencing enhancements thus provide for a single, more severe penalty, rather than multiple
                                                1
indeterminate sentence for the possession of a controlled substance charge with the sentences to
run concurrently. The district court retained jurisdiction, and Mendenhall was sent to participate
in the retained jurisdiction program. The district court relinquished jurisdiction. During the
jurisdictional review hearing, Mendenhall moved the district court to reduce his sentence
pursuant to an Idaho Criminal Rule 35 motion, which the district court denied. Mendenhall
appeals, claiming that the district court erred by imposing an excessive sentence, relinquishing
jurisdiction, and failing to reduce his sentence.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.             We hold that
Mendenhall has failed to show that the district court abused its discretion in relinquishing
jurisdiction.
        A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


penalties. State v. Galaviz, 104 Idaho 328, 330, 658 P.2d 999, 1001 (Ct. App. 1983). The
judgment of conviction does not reflect a separate sentence for the persistent violator
enhancement, but instead reflects each sentence enhanced by the persistent violator
enhancement. The discrepancy between oral pronouncement and the written judgment, or
whether the error was remedied at the retained jurisdiction hearing, is not at issue before this
Court.
                                                     2
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, we conclude no abuse of discretion has been shown. Therefore, the district court’s order
denying Mendenhall’s I.C.R. 35 motion is affirmed.
       Mendenhall’s judgment of conviction and sentence, order relinquishing jurisdiction, and
the order denying I.C.R. 35 motion are affirmed.




                                                3